Citation Nr: 1532452	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar myofascitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for migraine headaches with dizziness. 

3. Entitlement to service connection for a respiratory disability (originally claimed as upper respiratory infection (URI) with sinusitis). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

5.  Entitlement to service connection for a cervical spine disability (originally claimed as an "upper back" disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 2000 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected thoracolumbar myofascitis.  The RO also denied service connection for headaches with dizziness; depression with a sleep disorder; and, upper respiratory infection with sinusitis.  The Veteran appealed this rating action to the Board.  

This appeal also stems from a January 2010 rating action issued by the above RO.  By that rating action, the RO, in part, denied service connection for a cervical spine disability (originally claimed as an "upper back" disability).  The Veteran appealed this rating action to the Board. 

Concerning the claim for an acquired psychiatric disability, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for post traumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record does not show that the Veteran has ever been diagnosed with a psychiatric disability other than depression. However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

In addition, on his June 2010 substantive appeal, the Veteran requested a hearing before the Board at his local RO.  In a September 2011 written statement, the Veteran cancelled his hearing request.  Therefore, the request for a hearing is considered withdrawn. 38 C.F.R. § 20.702 (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that the claims must be remanded for additional substantive and procedural development.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development. 

I. Substantive Development

VA Examinations

i) Increased Rating Claim-Thoracolumbar Myofascitis

The Veteran seeks a disability rating in excess of 10 percent for his service-connected thoracolumbar myofascitis.  VA last examined the Veteran to determine the current severity of this disability in June 2009.  (See June 2009 VA Spine examination report).  In a June 2012 statement to VA, the Veteran maintained that his thoracic spine disability had "greatly deteriorated" over the years, and requested that he be afforded another VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran's spine six (6) years ago, the RO should arrange for the veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected thoracolumbar myofascitis.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

ii) Service Connection Claims-Headaches, Respiratory Disability and Depression

The Veteran seeks service connection for headaches with dizziness, respiratory disability (originally claimed as an URI and sinusitis) and an acquired psychiatric disorder, to include depression. 

The Veteran contends that these disabilities had their onset during his period of military service and that they have continued since that time.  With regards to the Veteran's respiratory disability, he maintains that it was caused by his exposure to tuberculosis during military service.  (See Veteran's notice of disagreement, received by VA in September 2009). 

The Veteran's service treatment records pertinently reflect that in April 2000, he complained of a sore throat, nasal conjection, cough, and intermittent right ear pain.  The examining clinician entered an assessment of pharyngitis.  In May 2000, the Veteran complained of headaches and a sore throat.  The examiner entered an assessment of an URI.  In July 2000, the Veteran had a positive purified protein derivative (PPD), and began isoniazid therapy treatment for tuberculosis.  In August 2000, the Veteran reported having had a sore throat for the previous (2) days.  The examiner entered an assistant of viral pharyngitis.  During this month, the Veteran also complained of a "lump" on his posterior right shoulder.  An evaluation of the Veteran's upper back revealed no evidence of any deformity.  The examiner entered an assessment of subjection upper/lower back pain without significant findings likely due to musculoskeletal pain.  In February 2001, the Veteran complained of cold-like symptoms, to include headaches.  An assessment of viral URI was entered.  A May 2002 report contains an assessment of URI/Rule Out Strep.  Finally, in April 2003, the Veteran complained of headaches and a fever for the previous two (2) days.  He indicated that he had had difficulty swallowing and breathing and that his chest felt heavy as a result of Amoxicillin obtained from a local pharmacy.  The Veteran also complained of a stiff neck that hurt when he put his chin to his chest.  An assessment of acute pharyngitis was entered.  A service discharge examination report is not of record.

Post-service private and VA treatment records reflect that the Veteran has been diagnosed as having sinusitis, depression and headaches.  (See VA treatment notes, dated July 2007 and April 2009 to April 2011, containing assessments of depression (2007) and upper respiratory infections and headaches)).  As the Veteran received in-service treatment for pharyngitis, an URI to include headaches, neck pain, and had a positive PDD test for tuberculosis and has reported having had respiratory problems and upper back pain during and since service, the Board finds that VA should provide examinations for the Veteran's claims in compliance with the duty to assist.  See 38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Similarly, the Veteran has a VA diagnoses of depression, and has reported a history of depression from "negative events" during service.  Thus, the Board also finds that he should be afforded a VA examination in conjunction with his claim for service connection for an acquired psychiatric disorder, to include depression.  Id.

II. Procedural Development

Supplemental Statement of the Case-All claims

Finally, as neither the Veteran nor his representative have waived any Agency of Original Jurisdiction consideration of evidence received since issuance of a May 2010 statement of the case, and additional medical evidence was added to the record since that date, the Board has no discretion but to remand these claims.  See 38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination, with an appropriate examiner who has reviewed the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records in order to determine the severity of the service-connected thoracolumbar myofascitis.  

Any necessary special studies should be performed. The Veteran's VBMS and Virtual VA electronic claims files and a copy of this remand must be made available to the examiner for review, and the examiner's report should reflect consideration of the pertinent medical history.  The examiner's report should fully set forth all current complaints and pertinent clinical findings to include, but not limited to, the following:
 
a)  Appropriate range of motion studies of the thoracolumbar spine must be conducted, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.
 
b)  The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the thoracolumbar spine must be described.  If no bedrest has been prescribed, the examiner should so state.

c)  The examiner must discuss whether there are any objective neurological abnormalities associated with the thoracic spine disability, such as any bilateral lower extremity radiculopathy, other neuropathy, or bowel/bladder abnormalities.  For each identified abnormality, a description of its symptoms and severity is requested.
 
In regard to any bilateral lower radiculopathy found on examination, the examiner should describe the Veteran's symptoms and the extent of their severity (i.e., mild, moderate, etc.).  If the examination shows neurological symptoms of an etiology other than the service-connected thoracolumbar myofascitis, the examiner should so state.
 
d)  The examiner is requested to provide a discussion of the effects of the service-connected thoracolumbar spine disability on the ability of the Veteran to secure and follow a substantially gainful occupation.
 
e)  The rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Schedule the Veteran for VA examinations to obtain opinions with regard to the following:
 
 a)  Is any current diagnosed respiratory disability, to include sinusitis; headaches; cervical spine disability; and acquired psychiatric disability, diagnosed as depression, at least as likely as not (50 percent probability or greater) related to his period of military service, to include treatment for acute and viral pharyngitis, URI, tuberculosis (respiratory disability), and complaints of a stiff and hurt neck?
 
 b)  Is the Veteran's depression at least as likely as not related to his service, including "negative events" associated with his service? 

The examiners should provide reasons for each opinion that take into account the Veteran's reports of symptoms, treatment, and duration of the conditions. The Veteran's reports cannot be rejected merely because there is an absence of supporting clinical evidence.
 
3.  The RO should then readjudicate the claims.  Readjudiction of the increased rating claim should include consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found.  (See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all the evidence received since issuance of the May 2010 statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

